The judgment of the c'oifrt (King, X absent,-) was pronounced by
Rost, X
The plaintiff, who is a creditor of the late Jean Marie Rivollet, seeks to make his widow responsible for the debt, under art. 2387 C. C. The answer contains a general denial; and averment that the defendant has neither 'concealed nor made away with any of the effects of the community; but that; after the death of her husband, as a conservatory measure, and in the presence bf witnesses, she took possession of two old trunks and their contents, which she is ready to deliver to any person authorized to receive the same. The District 'court non-suited the plaintiff, and he has appealed.
The allegations that the defendant has 'corícealed ’or ihade aVay with the effects bf the succession; are entirely unsupported by evidence. ít is p'roved, on the other hand, that Bivollet lived separate from his wife, and was, at the time of his death, in a state of absolute destitution. His brother had to pay his funeral expenses, and the person, in whose house he lived, has against him a claim for rent and attendance, which she considers as lost. This testimony makes it highly probable that the two trunks, of which thé deféndant took charge, contained nothing but thé papers and old clothes which shé offers to return. If, as we believe, the succession would not have defrayed the expenses of administration, the defendant waá not bound to have it administered.

■Judgment affirmed'.